Citation Nr: 0019938	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for heart disease, 
currently rated 60 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
January 1946 and from August 1950 to September 1951.  

This case initially came to the Board from an August 1993 RO 
decision that denied an increase in a 30 percent rating for 
service-connected heart disease.  (Such disability is more 
specifically described as status post aortic valve 
replacement with arteriosclerotic heart disease, paroxysmal 
atrial fibrillation, and hypertension.)  The veteran 
testified at a Travel Board hearing in February 1996.

In May 1997, the Board remanded the case to the RO for 
evidentiary development.  In December 1997, the RO continued 
the 30 percent rating for heart disease (although the RO also 
granted secondary service connection and a 20 percent rating 
for residuals of a stroke (cerebrovascular accident)).  In 
May 1998, the Board again remanded the issue of an increase 
in the 30 percent rating for heart disease.  In January 1999, 
the RO increased the heart disease rating to 60 percent, and 
the appeal for an even higher rating for that condition 
continues.


REMAND

The RO has not sufficiently complied with the May 1998 Board 
remand, and thus the case must be returned to the RO for 
further development.  Stegall v. West, 11 Vet.App. 268 
(1998).  Following the Board's last remand, the RO obtained 
copies of additional VA outpatient and hospitalization 
records and afforded the veteran an additional VA heart 
examination.  As noted in the last remand, as of January 1998 
there are new criteria for rating heart disease.  The new 
rating criteria are partly based on metabolic equivalents 
(METs).  METs are measured by means of exercise testing or, 
if exercise testing cannot be performed for medical reasons 
(which appears to be the case in this instance), the examiner 
is to estimate the level of activity at which symptoms 
develop and the estimate is to be expressed in terms of METs.  
38 C.F.R. § 4.104 Note 2 and Diagnostic Codes 7005 and 7016 
(1999).  As pointed out in June 2000 written argument by the 
veteran's representative, the latest VA examination does not 
contain METs information needed to rate the veteran's heart 
condition under the new rating criteria.  In the judgment of 
the Board, remand is required to obtain such METs data.  Any 
recent treatment records should also be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
have him identify all health care 
providers (VA and non-VA) who have 
treated him for a heart condition since 
August 1998.  The RO should then obtain 
copies of the related medical records.  
38 C.F.R.  § 3.159.

2.  The RO should refer the veteran's 
claims file to a cardiovascular 
specialist (preferably the doctor who 
performed the last examination, if 
available) for the doctor to review the 
recent medical records (including the 
last examination) and provide an estimate 
of the veteran's current METs level 
associated with his heart disease.   [If 
the doctor feels a METs assessment cannot 
be made without another examination, the 
RO should have the veteran undergo a VA 
heart examination to determine the 
severity of his heart condition.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  The examiner 
should report all findings necessary for 
rating under the new criteria.  This 
includes, but is not limited to, METs 
from exercise testing or, if exercise 
testing cannot be performed for medical 
reasons, a METs estimate by the 
examiner.]

3.  After assuring full compliance with 
the above development, the RO should 
review the claim for a higher rating for 
the heart disability.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


